Response to Applicant’s Reply to the Requirement for Information

On May 19 and December 10, 2018 and March 8, 2019, applicant filed multiple IDSs equaling 100 pages and 911 citations.  On April 1, 2019, the Office issued a Requirement for Information under 37 CFR 1.105 (RFI) in application 15/311,962 asking the applicant to provide the factual basis that caused each document to be disclosed to the Office.  This requirement was based on a partial review of the IDSs which revealed that many of the documents do not have any relevance to the instant application.  On October 1, 2019, applicant replied to the April 1, 2019 RFI asserting that the documents cited in the May 19, December 10 and March 8 IDSs were “identified in patentability searches, search reports, and office actions” in other applications of the application family.  Applicant also asserted that they have “re-reviewed the documents cited…and will remove some documents that were duplicates or clearly not relevant to patentability.”  On October 1, 2019, applicant submitted new IDSs containing 111 pages and 766 citations.  There was no indication in these IDSs of what duplicate or clearly irrelevant documents were removed from the May 19 and December 10, 2018 and March 8, 2019 IDSs, or at least a statement that the duplicates or clearly irrelevant documents were removed.  The Office is treating the October 1, 2019 IDSs as a substitute for the May 19, December 10 and March 8 IDSs.  Thus, the Examiner will not consider the May 19, December 10 and March 8 IDSs.   
On March 6, 2020, the Office issued a paper that included a non-final office action and a response to applicant’s October 1, 2019 reply and the October 1, 2019 IDS.  The Examiner performed a random sampling of the October 1, 2019 IDS and found that a significant number of the documents were not relevant.  Further, the October 1, 2019 reply was found not fully responsive because it did not provide the factual basis for the submission of each listed document.  On June 5, 2020, applicant responded to the non-final office action.  
On January 18, 2021, the applicant filed a reply to the Office’s March 6, 2020 response.  Applicant argues the “filing of the above references IDSs was proper and meets all applicable conditions as filed.”  However, applicant’s reply is not fully responsive to the April 1, 2019 RFI and the Office’s March 6, 2020 response.  In particular, applicant still does not provide a “factual basis that caused each document in the IDS to be disclosed to the Office.”  Instead, applicant asserts that the instant application is one of several applications in a “family.”  Applicant argues the applications in this family are technically related since they are “directed at least in part to a type of confectionary sizing using two rollers, as well as a type of continuous forming of confectionary composition.”  Further, the applicant asserts they have a duty to technically relate all cases in the “family.”  Therefore, applicant asserts, that the documents cited on the May 19 and December 10, 2018, and March 8 and October 1, 2019 IDSs have “potential relevance” because they “primarily comprise documents identified in patentability searches, search reports, and office actions” for other applications in the “family.”  Additionally, applicant provides “a statement regarding the disclosure of each of the technically related applications within the family” and “a chart identifying the specific group of applications in which each respective reference citing in the Information Disclosure Statements filed on October 1, 2019 originated.”
In sum, applicant’s January 18, 2021 reply explains that the applicant has filed numerous patent applications, these applications as part of the same “family,” and the applicant has a “duty” to provide these IDSs because they contain information somehow involved in these other applications.  However, this reply is not responsive to the requirement made by the Office in the April 1, 2019 RFI and the Office’s March 6, 2020 action.  Applicant provides the source of the information on the October 1, 2019 IDSs but not the factual basis that caused each document to be disclosed to provide the examiner insight on how each document is relevant to the claimed invention.  Moreover, applicant identified the “family” of applications based, in part, only on the “disclosure” in each application.  That is, applicant did not indicate that the claims in these “family” applications, and the art cited against the claims in those applications, would be relevant to the instant application.  Further, as explained in the Office’s March 6, 2020 action under the heading “Response to Traversal of Requirement for Information”, a random sampling of 55 citations on the October 1, 2019 IDSs showed that approximately 75% of the references were not found to be relevant to the claimed invention.  Based on this analysis, there did not appear to be a factual basis to consider the remaining documents cited on the IDS that likely have no relevance.  Therefore, the Examiner requested the applicant’s help in ascertaining the relevance of these documents to ensure Office resources are used appropriately and to assist the examiner to understand the relevance of these seemingly irrelevant documents to the examination of the instant application. But simply identifying the source of the documents does not provide much, if any, insight in the relevance of the documents to the examination of the instant application.  The Examiner has already identified numerous documents that were identified in the “family” applications that are seemingly irrelevant to the examination of this application.  Applicant does not rebut this and has not specifically addressed any of the documents highlighted by the Examiner, such as by deletion or explanation of relevance.  For example, these documents identified by the Examiner include salt powder applied to cheese, apparatus for sterilizing objects, and a restriction requirement issued in another application.  The applicant has not explained why these identified documents are relevant to the examination of the claimed method of forming a comestible by transporting the comestible to a dusting apparatus and directing a dusting agent onto one or more surfaces of the comestible.  In fact, applicant even states this information only has “potential relevance.”  Such reply does not adequately reply to the requirement for information because it fails to explain the particular relevance of the cited documents as required by the examiner.  The applicant needs to identify the relevance of the content of these documents to the examination of the instant application or delete any documents that are not relevant to the examination of the instant application to be fully responsive to the RFI.  
It seems that the size of the IDSs in this application are due to applicant’s misunderstanding of their duty of disclosure.  Applicant asserts that they have a “duty to ‘technically relate’ all of the cases” in their application “family.”  However, applicant only has a duty to submit information that is “material” to patentability.  See 37 CFR 1.56(a).  Information is material to patentability if “[i]t establishes, by itself or with combination with other information, a prima facie case of unpatentability of a claim; or [i]t refutes, or is inconsistent with a position the applicant takes in: (i) opposing an argument of unpatentability relied on by the Office, or (ii) asserting an argument of patentability.”  37 CFR 1.56(b).  The Office recognizes that material information may exist in other copending US patent applications.  However, the Office does not require the submission of all information identified in these copending applications.  Instead, “the prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application.”  MPEP 2001.06(b) (emphasis added).  Therefore, applicant does not have a duty to submit all the information identified in their “family” applications, but only those that are material to patentability.  Applicant’s concept of submitting documents from all applications in a technically defined “family” (consisting presently of 14 subfamilies) will result in an ever-increasing number of cited documents as new applications are filed in the current subfamilies, new subfamilies are identified, and prosecution of all the applications in the subfamilies continues.
Based on this clarification of applicant’s duties under 37 CFR 1.56, applicant should reevaluate the information cited on the previously filed IDSs.  After this reevaluation, applicant may choose to refile the previously submitted IDSs but remove the information that is clearly irrelevant and marginally relevant to the examination of the current claimed invention.  A focused IDS with only the highly relevant information may obviate the need for the current RFI since the RFI is based on the size of the IDSs and the presence of clearly irrelevant information.  Accordingly, the Office is treating the January 18, 2021 reply as a bona fide response to the April 1, 2019 RFI.  However, this reply is not fully responsive because the Applicant has not provided the factual basis that caused each document in the IDS to be disclosed to the Office. See 37 CFR 1.111.  Applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this response within which to respond to the Requirement for Information in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Nikki H. Dees
/Nikki H. Dees/Primary Examiner, Art Unit 1791